 


114 HR 4125 IH: To direct the Secretary of Veterans Affairs to conduct a study on the feasibility of the Secretary entering into public-private partnerships to improve the access of veterans to medical facilities in densely populated communities and rural communities.
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4125 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2015 
Mrs. Watson Coleman (for herself, Mr. Hastings, Mr. Honda, Mrs. Lawrence, Mr. McGovern, Mr. Pallone, Mr. Payne, and Mr. Sires) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To direct the Secretary of Veterans Affairs to conduct a study on the feasibility of the Secretary entering into public-private partnerships to improve the access of veterans to medical facilities in densely populated communities and rural communities. 
 
 
1.Study on feasibility of public-private partnerships to improve access of veterans to medical facilities in densely populated communities and rural communities 
(a)StudyThe Secretary of Veterans Affairs shall conduct a study on the feasibility of the Secretary entering into covered public-private partnerships to improve the access of veterans to medical facilities of the Department of Veterans Affairs in densely populated communities and rural communities. Such study shall include the following: (1)An evaluation of the ability of veterans to access medical facilities of the Department in densely populated communities and rural communities, including the identification of issues that diminish such access in such communities, including with respect to such diminished access that affects only certain populations of veterans or certain kinds of health care. 
(2)An evaluation of whether the requirement for Congressional approval for major medical facility leases under section 8104 of title 38, United States Code, delays such access. (3)An evaluation of how covered public-private partnerships may improve the ability of veterans to access medical facilities of the Department in densely populated communities and rural communities. 
(4)An evaluation of whether underused medical facilities of the Department meet building codes. (5)Recommendations by the Secretary on how to improve such access, including with respect to any regulatory or legislative actions required to make such improvements. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report containing the study under subsection (a). (c)DefinitionsIn this section: 
(1)The term covered public-private partnerships means leases or other agreements entered into by the Secretary with non-Department facilities under which the Secretary will establish a medical facility of the Department in the unused or underused space of the non-Department facility. (2)The term densely populated communities means communities that are in an urbanized area or an urban cluster, as determined by the Bureau of the Census. 
(3)The term non-Department facilities has the meaning given that term in section 1701 of title 38, United States Code.   (4)The term rural communities means the rural areas under the jurisdiction of the Office of Rural Health of the Department of Veterans Affairs established by section 7308 of title 38, United States Code. 
 
